Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	This is the first action on the merits for application 17/375550.  Claims 1-6 are currently pending in this application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BACKMAN (1,523,241).



Regarding Claim 2, BACKMAN teaches further comprising a variable controller (12)(10)(9)(8) designed to move each of input and output variators/controllers incorporated into said input and output subassemblies in such a way that they move 

Regarding Claim 3, BACKMAN teaches further comprising a restraining cage (3) including a plurality of rings configured about each of the input and output pulleys for constraining radial motion of said segmented pulleys (1) during both enlarging and contracting motion.

Regarding Claim 5, BACKMAN teaches said variator/controllers (12)(10)(9)(8) each further incorporating a mechanical actuating system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACKMAN (1,523,241) in view of WEAVER (2007/0087875).


Regarding Claim 4, BACKMAN does not teach further comprising an idler component positioned between said input and output pulleys and in contact with said belt, said idler component being actuated by said variator controller between elevated and retracted positions in order to compensate for any centerline distance error in tensioning said belt during diameter varying actuation of said pulley segments.
WEAVER teaches further comprising an idler component (20) positioned between said input and output pulleys and in contact with said belt (19), said idler component (20) being actuated by said variator controller between elevated and retracted positions in order to compensate for any centerline distance error in tensioning said belt during diameter varying actuation of said pulley segments [0013][0016].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BACKMAN so it has the tensioning idlers in WEAVER to help prevent belt slip so the transmission can transmit more torque.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BACKMAN (1,523,241) in view of BACKMAN (1,523,241) in view of BODE (6,497,634)

Regarding Claim 6, BACKMAN does not teach said pulley segments each further comprising an arcuate portion exhibiting a centerline recess for receiving said belt.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in BACKMAN so it has the arcuate belt receiving portion in BODE to allow the transmission to better grip a round cross section belt if one is used for the transmission. 

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654